Citation Nr: 1402393	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-16 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for irritable bowel syndrome (IBS), post infectious.  

3. Entitlement to service connection for a right knee disability. 

4. Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty and/or active duty for training (ACDUTRA) with the United States Army Reserve from May 23, 1969, to September 17, 1969; as well as active duty and/or active duty for training with the Air National Guard from March 17, 1998, to March 28, 1998; from September 21, 2001, to October 6, 2001; from January 2, 2002, to July 17, 2002; from December 28, 2002 to January 20, 2003; from February 28, 2003, to July 31, 2003; from November 16, 2003, to December 5, 2003; and from December 15, 2006, to January 5, 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge in October 2009; a transcript of that proceeding has been associated with the claims file.  During the hearing, the Veteran withdrew his claim for entitlement to service connection for an acquired psychiatric disorder.  That claim was formally dismissed by the Board in a January 2010 decision, and the remaining claims on appeal were remanded for further development at that time.  

In July 2013, the Board sent the case out for a Veterans Health Administration (VHA) specialist opinion on the issue of entitlement to service connection for bilateral hearing loss.  The case has been returned to the Board for further appellate action.



FINDINGS OF FACT

1. The Veteran's left ear hearing loss disability pre-existed his periods of service in 1998, 2001, 2002, 2003, and 2006/2007.  

2. Left ear hearing loss was aggravated above and beyond the natural progression of the hearing loss during the December 2006 to January 2007 period of active duty service.

3. The Veteran's right ear hearing loss disability is due to noise injury incurred during the period of active duty service from December 2006 to January 2007.

4. The Veteran has irritable bowel syndrome, post-infectious, which had its onset in active duty service. 

5. Resolving doubt in the Veteran's favor, right and left knee disabilities had their clinical onset during service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2. The criteria for service connection for irritable bowel syndrome, post-infectious, are met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3. The criteria for service connection for irritable bowel syndrome, post-infectious, are met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4. The criteria for service connection for a right knee disability are met. 38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

5. The criteria for service connection for a left knee disability are met. 38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Because the Board is granting the Veteran's claims for service connection for bilateral hearing loss, IBS, and a bilateral knee disorder there is no need to discuss at this time whether VA has complied with its duties to notify and assist.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed

Service Connection - Applicable Laws and Regulations

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable. 38 C.F.R. § 3.1(d) (2013).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. § 3.6(a) (2013).

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

For veterans who served for 90 days or more during a war period or after December 31, 1946, service connection may be presumed for certain chronic diseases, such as an organic disease of the nervous system (sensorineural hearing loss) and arthritis, if manifest to a compensable degree within one year after discharge from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  However, such presumption does not apply to ACDUTRA and INACDUTRA service. Smith v. Shinseki, 24 Vet. App. 40 (2010).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to the chronic disorders as listed in 38 C.F.R. § 3.309(a)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Specific to claims for service connection, hearing loss is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.  

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. Id. See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Again, such presumption does not apply to ACDUTRA and INACDUTRA service.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).  


1. Bilateral Hearing Loss 

Factual Background

The Veteran seeks service connection for bilateral hearing loss.  He contends that the hearing loss is due to in-service noise exposure, specifically his duties/military occupational specialty (MOS) as an Aircraft Chief and Aerospace Maintenance Superintendent. See Service Personnel Records.  Such duties included working on and around various aircraft on the flight line and in the jet engine shop, and crewing and flying helicopters. See May 2008 Notice of Disagreement.  The Veteran has consistently maintained that his hearing problems began in the early 1970's and continued throughout the subsequent periods of active duty, and/or ACDUTRA, all of which "aggravated" it to its current level of severity. See Notice of Disagreement.   

With respect to service treatment records, a December 1978 Reference Audiogram (Utah Air National Guard) reflects left ear hearing thresholds as follows: 5 dB at 500 Hz; 0 dB at 1000 Hz; 0 dB at 2000 Hz; 40 Hz at 3000 Hz; and 45 dB at 4000 Hz; and right ear: 5 dB at 500 Hz; 0 dB at 1000 Hz; 0 dB at 2000 Hz; 0 Hz at 3000 Hz; and 5 dB at 4000 Hz.  A contemporaneous physical profile report noted "high frequency hearing loss, left ear - is around a lot of noise."  

Reports of Medical History dated in December 1980, February 1981, and May 1981 reflect no complaints of hearing loss or ear problems.  

The specific audiometric findings from 1987 through 2005 are set forth below, and on each occasion, clinical evaluation of the ears was normal and no significant threshold shifts were recorded.

A January 1987 Report of Medical History shows a history of high frequency hearing loss while in the Air National Guard.  A contemporaneous Report of Medical Examination reflects left ear hearing thresholds as follows: 0 dB at 500 Hz; 0 dB at 1000 Hz; 5 dB at 2000 Hz; 45 Hz at 3000 Hz; and 45 dB at 4000 Hz; and right ear: 0 dB at 500 Hz; 5 dB at 1000 Hz; 5 dB at 2000 Hz; 5 Hz at 3000 Hz; and -10 dB at 4000 Hz.  

On a December 1989 Report of Medical History, the Veteran indicated a history of hearing loss; the contemporaneous Report of Medical Examination showed left ear hearing thresholds as follows: 0 dB at 500 Hz; 0 dB at 1000 Hz; 5 dB at 2000 Hz; 45 Hz at 3000 Hz; and 40 dB at 4000 Hz; and right ear: 0 dB at 500 Hz; 0 dB at 1000 Hz; 5 dB at 2000 Hz; 5 Hz at 3000 Hz; and 10 dB at 4000 Hz.  

An October 1993 Report of Medical History again reflects a history of hearing loss; the contemporaneous Report of Medical Examination showed left ear hearing thresholds as follows: 5 dB at 500 Hz; 0 dB at 1000 Hz; 5 dB at 2000 Hz; 50 Hz at 3000 Hz; and 55 dB at 4000 Hz; and right ear: 5 dB at 500 Hz; 0 dB at 1000 Hz; 5 dB at 2000 Hz; 10 Hz at 3000 Hz; and 15 dB at 4000 Hz.  The examiner noted that the Veteran should use ear protection in noise hazard situations. 

A June 1997 Reference Audiogram Report shows left ear hearing thresholds as follows: 0 dB at 500 Hz; 0 dB at 1000 Hz; 5 dB at 2000 Hz; 50 Hz at 3000 Hz; and 50 dB at 4000 Hz; and right ear: 0 dB at 500 Hz; 0 dB at 1000 Hz; 0 dB at 2000 Hz; 10 Hz at 3000 Hz; and 10 dB at 4000 Hz.  

A September 1998 Report of Medical History conducted for periodic non-fly purposes reflects a history of hearing loss.  The contemporaneous Report of Medical Examination showed left ear hearing thresholds as follows: 5 dB at 500 Hz; 0 dB at 1000 Hz; 10 dB at 2000 Hz; 50 Hz at 3000 Hz; and 55 dB at 4000 Hz; and right ear: 0 dB at 500 Hz; 0 dB at 1000 Hz; 0 dB at 2000 Hz; 10 Hz at 3000 Hz; and 15 dB at 4000 Hz. 

A January 2000 Hearing Conservation Data Report shows left ear hearing thresholds as follows: 0 dB at 500 Hz; 0 dB at 1000 Hz; 5 dB at 2000 Hz; 50 Hz at 3000 Hz; and 45 dB at 4000 Hz; and right ear: 5 dB at 500 Hz; 0 dB at 1000 Hz; 5 dB at 2000 Hz; 10 Hz at 3000 Hz; and 15 dB at 4000 Hz. 

An August 2000 Hearing Conservation Data Report shows left ear hearing thresholds as follows: 0 dB at 500 Hz; -5 dB at 1000 Hz; 10 dB at 2000 Hz; 45 Hz at 3000 Hz; and 45 dB at 4000 Hz; and right ear: 0 dB at 500 Hz; 0 dB at 1000 Hz; 5 dB at 2000 Hz; 10 Hz at 3000 Hz; and 15 dB at 4000 Hz.  

An October 2001 Hearing Conservation Disposition form noted occasional tinnitus and a provisional diagnosis of sensorineural hearing loss (asymmetrical).  The examiner reported that the right ear was within normal limits, while the left ear exhibited moderate to moderately severe sensorineural hearing loss.  Previous noise exposure was noted as 27 years of being on the flight lines.  It was noted that the Veteran could return to duty with no restrictions and that masking was not required each year unless significant threshold shifts were present.  

A September 2002 Hearing Conservation Data Report shows left ear hearing thresholds as follows: 0 dB at 500 Hz; 0 dB at 1000 Hz; 15 dB at 2000 Hz; 55 Hz at 3000 Hz; and 50 dB at 4000 Hz; and right ear: 0 dB at 500 Hz; 0 dB at 1000 Hz; 0 dB at 2000 Hz; 15 Hz at 3000 Hz; and 20 dB at 4000 Hz. 

A January 2004 Hearing Conservation Data Report shows left ear hearing thresholds as follows: 0 dB at 500 Hz; 5 dB at 1000 Hz; 15 dB at 2000 Hz; 50 Hz at 3000 Hz; and 60 dB at 4000 Hz; and right ear: 0 dB at 500 Hz; 0 dB at 1000 Hz; 0 dB at 2000 Hz; 10 Hz at 3000 Hz; and 30 dB at 4000 Hz. 

A February 2005 Hearing Conservation Data Report shows left ear hearing thresholds as follows: 0 dB at 500 Hz; 0 dB at 1000 Hz; 10 dB at 2000 Hz; 50 Hz at 3000 Hz; and 60 dB at 4000 Hz; and right ear: 0 dB at 500 Hz; 0 dB at 1000 Hz; 5 dB at 2000 Hz; 10 Hz at 3000 Hz; and 20 dB at 4000 Hz.  

A September 2005 Hearing Conservation Data Report shows left ear hearing thresholds as follows: 5 dB at 500 Hz; 0 dB at 1000 Hz; 15 dB at 2000 Hz; 30 Hz at 3000 Hz; and 55 dB at 4000 Hz; and right ear: 5 dB at 500 Hz; -5 dB at 1000 Hz; 5 dB at 2000 Hz; 15 Hz at 3000 Hz; and 20 dB at 4000 Hz.   

The Veteran underwent a VA-contract audiological examination in December 2007.  He reported a 30 year history of hearing loss due to in-service exposure to helicopters, jet engines, and shooting range noise.  He stated that he used hearing protection during service and was part of the hearing conservation program.  Employment following military service was "sales."  Outside of his military service, the Veteran stated that he was exposed to power tool noise, motorcycles, and other loud recreational equipment where he used hearing protection.  Audiometric testing showed left ear hearing thresholds as follows: 25 dB at 500 Hz; 25 dB at 1000 Hz; 35 dB at 2000 Hz; 65 Hz at 3000 Hz; and 64 dB at 4000 Hz; and right ear: 20 dB at 500 Hz; 20 dB at 1000 Hz; 10 dB at 2000 Hz; 30 Hz at 3000 Hz; and 40 dB at 4000 Hz.  Maryland CNC word list was 92% in the right ear and 88% in the left ear.  No etiology opinion was provided as to hearing loss.  

The Veteran testified at a Board hearing in October 2009.  He reported that he began his military service as a crew chief on UH-1 helicopter but was never administered a hearing test in conjunction with that MOS.  When he transitioned to the Air Force, he was told he had high frequency hearing loss.  He stated that he was continuously exposed to noise on the flight line throughout his military service.  

The Veteran was afforded a VA audiological examination in July 2010.  He reported military/occupational noise exposure consisting of explosions/blasts, aircraft/helicopters, turbines, and gunfire.  Civilian noise exposure included snowmobiles.  Audiometric testing showed left ear hearing thresholds as follows: 15 dB at 500 Hz; 15 dB at 1000 Hz; 20 dB at 2000 Hz; 50 Hz at 3000 Hz; and 60 dB at 4000 Hz; and right ear: 10 dB at 500 Hz; 15 dB at 1000 Hz; 10 dB at 2000 Hz; 25 Hz at 3000 Hz; and 35 dB at 4000 Hz.  Speech recognition scores were 98% in the right ear and 98% in the left ear.  

With respect to left ear hearing loss, the July 2010 VA examiner stated that the audiometric examinations dated from 1978 to 2005 showed mild to moderately severe, high frequency, sensorineural hearing loss, and that these results "prove the Veteran's current hearing loss in his left ear was not caused by nor a result of his military service noise exposure, but happened prior to his military entrance." (Emphasis added).  Not only did the examiner fail to consider other all other periods of active duty service and/or ACDUTRA prior to December 15, 2006, in forming his opinion, but in stating that the hearing loss pre-existed military service, he made no findings with respect to aggravation.  He then stated that he was unable to determine the etiology of left ear hearing loss without resorting to mere speculation.  

The July 2010 VA examiner then stated the Veteran did not suffer hearing loss in his right ear, for VA purposes, as a result of military noise exposure.  

In July 2013, the Board requested a VHA opinion to address the etiology of the Veteran's bilateral hearing loss.  The VHA opinion was received in August 2013.  The audiologist noted that she had reviewed the entire claims file, to include all audiological evaluations, and that there were no audiological evaluations available for review from the Veteran's Reserve service from May 1969 to September 1969.  

In relevant part, the VHA examiner found that the Veteran's left ear hearing loss pre-existed all periods of active duty/ACDUTRA service in question here (i.e., i.e., March 17, 1998, to March 28, 1998; from September 21, 2001, to October 6, 2001; from January 2, 2002, to July 17, 2002; from February 28, 2003, to July 31, 2003; from November 16, 2003, to December 5, 2003; and from December 15, 2006 to January 5, 2007).  She based this on a comprehensive review of all audiological examinations conducted between 1978 and 2010.  In so finding, the VHA examiner also determined that, for all periods of service prior to December 2006, the Veteran's left ear hearing loss did not worsen and was not otherwise incurred in, or aggravated during those periods of service.  However, for the period of active duty service beginning on December 15, 2006, the VHA examiner opined that the Veteran's pre-existing left ear hearing loss did undergo an increase in disability that was beyond the natural progression of hearing loss.  The examiner reasoned that there was "no evidence to show the left ear remained stable during this period of service," and that the December 2007 VA audiological examination showed a "significant threshold shift at 3000Hz and 6000Hz in the left ear when compared to the 9/27/2005 annual hearing test," which was the most recent test completed prior to the active duty period of service commencing in December 2006.  The VHA examiner also opined that the significant shift in hearing in the left ear was at least as likely as not the result of an injury from noise exposure sustained during the period of service from December 2006 to January 2007.  

With respect to the right ear, the VHA examiner found that there was no pre-existing hearing loss prior to any period of service.  While the November 2004 hearing test did show a mild loss (30db) at 4000Hz, the examiner noted that this finding did not repeat on subsequent examinations.  Rather, the VHA examiner opined that right ear hearing loss was first shown during the period of service beginning in December 2006; this was based on the December 2007 VA audiological examination that showed a mild hearing loss in the right ear (from 3000 to 6000Hz), which was a "significant shift in hearing in this frequency range when compared to the 9/27/2005 exam completed prior to the period of active duty service" beginning in December 2006.  Thus, the examiner opined that it was at least as likely as not that the Veteran's right ear hearing loss was the result of injury from noise exposure during the period of active duty service from December 2006 to January 2007.  

With respect to both ears, the VHA examiner noted that the significant shift in the left ear hearing, and the mild hearing loss in the right ear, occurred in the high frequency regional of hearing, which was consistent with injury from noise exposure.  Furthermore, the pattern of hearing loss in both ears demonstrated a "noise notch," which was also consistent with injury from noise exposure.  

Analysis

As an initial matter, there is sufficient evidence of a current bilateral hearing loss disability.  Indeed, the July 2010 VA audiological examination confirms a left ear hearing loss disability as defined by 38 C.F.R. § 3.385, while the December 2007 VA-contract audiology examination confirms a right ear hearing loss disability as defined by 38 C.F.R. § 3.385. 

In-service noise exposure (an in-service "injury") is also conceded in this case.  The Veteran's reports of acoustic trauma are consistent with his duties as an Aircraft Chief and Aerospace Maintenance Superintendent, as well as the overall circumstances of his periods of active duty service and nearly 30 years of ACDUTRA/INACDUTRA service with the Air National Guard and US Army Reserve. (Note: The RO also conceded in-service exposure to acoustic trauma in a January 2009 rating decision that granted service connection for tinnitus).  

Therefore, the only remaining question for consideration here is whether the Veteran's current bilateral hearing loss is related to the acoustic trauma/injury sustained during any period of service.  

In this case, the evidence of record clearly and unmistakably demonstrates that the Veteran's left ear hearing loss disability pre-existed his periods of service in 1998, 2001, 2002, 2003, and 2006/2007.  This is supported by the contemporaneous medical record, lay statements of the Veteran, and the August 2013 VHA opinion.  

The evidence of record likewise establishes that the pre-existing left ear hearing loss was permanently aggravated above and beyond the natural progression of the hearing loss during the December 2006 to January 2007 period of active duty service.  This, too, is supported by the contemporaneous medical record (i.e., audiological examinations conducted prior to December 2006 and after January 2007), as well as the August 2013 VHA opinion.  

As the evidence demonstrates that the left ear hearing loss both pre-existed service and was aggravated during a period of active duty service, the Board finds that service connection for left ear hearing loss is warranted.  

In so finding, the Board has assigned the greatest probative value to the August 2013 VHA opinion as it is based on a thorough review of the Veteran's audiological history and his statements concerning noise exposure, and it is accompanied by sound rationale.  Indeed, the VHA examiner explained that the bilateral threshold shifts which occurred contemporaneously with the Veteran's December 2006/January 2007 active duty service, were in the high frequency region and thus consistent with injury from noise exposure.  Notably, there are no medical opinions of record which contradict the VHA examiner's finding that left ear hearing loss pre-existed the December 2006 period of active duty service and that it was permanently aggravated therein.  Indeed, neither the December 2007 VA examiner, nor the July 2010 VA examiner was able to provide an etiology opinion as to the left ear hearing loss.  

The Board also finds that service connection for right ear hearing loss is warranted in this case.  Indeed, the August 2013 VHA examiner opined that it was at least as likely as not that right ear hearing loss was due to injury from noise exposure during the period of active duty service from December 2006 to January 2007.  Again, the Board places the greatest probative value on the VHA opinion as it was provided by a specialist (audiologist) who conducted a thorough review of the Veteran's claims file and his lengthy audiological history, and it was supported by sound rationale.  There are no other medical opinions of record which contradict the VHA examiner's conclusion regarding right ear hearing loss. 

In sum, the Veteran has current right and left ear hearing loss disabilities for VA purposes; he has competently reported being exposed to acoustic trauma throughout his various periods of service, and such noise exposure is consistent with the facts and circumstances of his service; a medical specialist/VHA examiner has determined that his left ear hearing loss, in pertinent part, pre-existed his period of active duty service in December 2006 and was permanently aggravated therein, and that his right ear hearing loss was incurred during the same period of active duty in December 2006.  For these reasons, service connection for a bilateral hearing loss disability is warranted. 

2. Irritable Bowel Syndrome, Post-infectious 

Factual Background

The Veteran contends that he has a gastrointestinal disability, namely IBS, which is related to active duty service.  He specifically asserts that he was deployed to Incirlik, Turkey in January 2003 when he and several other members of his unit developed gastrointestinal symptoms the day before returning to the U.S.  He reports that he immediately sought treatment at an insta-care clinic ("After Hours Medical") upon returning home, and was ultimately diagnosed with Clostridium difficile infection shortly thereafter. See, e.g., October 2009 Board Hearing.  He contends that his currently diagnosed IBS, post-infectious is a residual disorder of the Clostridium difficile contracted during his service in Turkey.  

Numerous, unsuccessful attempts have made to obtain the After Hours Medical records from January 2003.  The Veteran has submitted copies of claims made to Blue Cross/Blue Shield from After Hours Medical, which reflect servicing dates of January 18, 2003, through February 2, 2003.  

A February 2, 2003 private treatment report from Alta View shows that the Veteran presented to the emergency room with complaints of abdominal pain (x24 hours), with associated nausea and diarrhea.  The report notes that he was treated for similar complaints earlier that day at an "InstaCare" clinic where it was felt that he had a viral illness.  The diagnostic assessment at the ER was probable viral illness, although bacterial illness and pseudomembranous colitis were not ruled out.  The final diagnosis was nausea and diarrhea, rule out viral enteritis.  

A November 2009 letter from the Veteran's internist, Dr. K., indicated that the Veteran was treated at her office for gastroenteritis positive for Clostridium difficile in February 2003.  

The Veteran underwent a VA-contract examination in December 2007, at which time he reported having problems with diarrhea and abdominal pain for several years.  The examiner provided a diagnosis of IBS. 

Private medical records dated in 2008 reflect similar gastrointestinal complaints and a diagnosis of mild, non-obstructive ileus. 

The Veteran underwent a VA intestines examination in July 2010.  At that time, the Veteran stated that he was serving in the Air National Guard on a deployment to Turkey when he began to experience stomach pain and diarrhea on his flight back to the U.S.  He reported that there were several other members of his unit that were sick at the same time with similar symptoms.  Upon returning home, he reported that he went to the Instacare clinic for his symptoms.  It was noted that, to date, the Veteran had been unable to obtain copies of those private medical records.  He also stated that he was subsequently treated by Dr. K for gastroenteritis and Clostridium difficile colitis.  After physical examination of the Veteran, and review of the claims file, the VA examiner diagnosed the Veteran with IBS, post-infectious "as he had a documented incident of Clostridium difficile colitis which was verified by his outside treatment records today."  The examiner opined that the Clostridium difficile colitis was "the event that started this [IBS] when he was returning from active duty from Turkey."  

Of note, the most recent VA treatment records associated with the claims file reflect ongoing complaints of gastrointestinal symptomatology (diarrhea, gas, bloating, etc.), but no "official diagnosis" of IBS. See, e.g., January 2010 VA Treatment Records.

Analysis

As an initial matter, there appears to be some confusion concerning the Veteran's purported active duty service in Turkey in January 2003.  In this regard, the RO has continued to deny the Veteran's claim on the basis that his DD Form 214 did not reflect that he was on active duty in Turkey in January 2003. See May 2011 Supplemental Statement of the Case.  However, after review of the Veteran's DD Form 214 (dated from February 28, 2003, to July 31, 2003), pre- and post-deployment service treatment records, copies of his personnel records and orders to active duty from December 28, 2002, to January 20, 2003, and the Veteran's own statements concerning his January 2003 service and deployment to Turkey, the Board finds that there is sufficient evidence to confirm that the Veteran was on active duty from December 28, 2002, to January 20, 2003, and that he was deployed to Turkey for at least a portion of that time. 

In this regard, one of several DD Form 214's contained in the claims file indicates the Veteran entered active duty on February 28, 2003, and separated on July 31, 2003.  This particular DD Form 214 reflects no foreign service for that specific period (i.e., from February 28, 2003, to July 31, 2003).  In other words, the Veteran's prior, cumulative foreign service in Turkey in January 2003 (or anywhere else for that matter) is not notated on this particular DD Form 214.  However, in the "Remarks" portion of the DD Form 214, the following is noted: "This is a cumulative DD Form 214 in support of Operation Noble Eagle/Enduring Freedom, and Iraqi Freedom under 10 USC 12301(D) and/or 12302 in area of operations from 28 Dec 2002 through 20 Jan 2003."  This notation confirms that the Veteran was on active duty (or on active duty orders) "in the area of operations" for the time period from December 28, 2002 to January 20, 2003.  In addition to the foregoing, the Veteran submitted copies of "special orders/special mission travel" in support of Operation Enduring Freedom, which likewise confirm that the Veteran was ordered to active duty from Utah Air National Guard to Incirlik Air Base, Turkey, from December 28, 2002, with a temporary duty assignment (TDY) of 30 days.  A post-deployment January 21, 2003, special order record again confirms the Veteran's duty period from December 28, 2002, to January 19, 2002 (amended).  Lastly, the Veteran's service treatment records contain a pre-deployment assessment dated in May 2002, which indicates a deployment location of Incirlik, Turkey, as well as a post-deployment assessment dated on January 24, 2003, which likewise indicates a deployment location of Incirlik, Turkey.  Notably, the post-deployment assessment record contains a handwritten statement from the Veteran in which he reported that he "arrived home station very ill...had to spend a week at home recovering."  

Again, in addition to the information contained on the DD Form 214, and in his orders, the Veteran has provided testimony concerning his January 2003 deployment.  He is competent to report that he was on active duty orders to Turkey in January 2003.  Moreover, in light of the corroborating evidence outlined above, the Board has no reasons to doubt the credibility of such statements.  As such, the Board finds that there is sufficient evidence of record to confirm his active duty service in December 2002/January 2003.

The Board will now address whether the Veteran meets the criteria for service connection for IBS, post-infectious. 

In this case, the evidence of record confirms a current diagnosis of irritable bowel syndrome, post-infectious. See, e.g., December 2007 and July 2010 VA Examinations.  Thus, the first element of a service connection claim has been met. 

With respect to the remaining elements of service connection (namely, in-service incurrence and nexus), again, the Veteran contends that he began to experience severe gastrointestinal symptoms while he was deployed (on active duty) to Turkey in January 2003.  He does not assert that he sought treatment while on active duty in Turkey or that he was otherwise treated at a military/VA medical facility during this time period.  To that end, other than the January 24, 2003 post-deployment assessment which notes that the Veteran returned home from Turkey "very ill," there are no service treatment records reflecting treatment for gastrointestinal symptoms in January 2003.  

However, in support of his claim, the Veteran has provided competent and credible testimony and statements concerning his service in Incirlik, Turkey in January 2003; his gastrointestinal symptoms during that time period; and his post-deployment treatment at the After Hours Medical clinic in January 2003. See Layno, supra.  His statements are corroborated by the Blue Cross Blue Shield claims forms to the After Hours Medical clinic showing that diagnostic services were rendered on January 18, 2003; the February 2, 2003 Alta ER records showing treatment for abdominal pain, nausea, and diarrhea, and diagnoses of probable viral illness and possible bacterial illness pseudomembranous colitis; and the November 2009 letter from the Veteran's internist, Dr. K., indicating that the she treated the Veteran at her office for gastroenteritis positive for Clostridium difficile in February 2003.  

The evidence outlined above demonstrates that the Veteran was treated for a Clostridium difficile colitis, a serious infection/bacterium affecting the colon, during, or immediately proximate to his active duty service ending on January 20, 2003.  Thus, the remaining for question for consideration here is whether the Veteran's currently diagnosed IBS, post-infectious, is related to the clostridium difficile bacterium/colitis contracted during service.  The July 2010 VA examiner provided a positive nexus opinion with respect to this question.  Specifically, the VA examiner opined that the Clostridium difficile colitis was "the event that started this [IBS, post-infectious] when he was returning from active duty from Turkey."  The Board affords great probative value to this opinion because it was provided after a thorough review of the Veteran's claims file, his medical history, consideration of the Veteran's statements, and it was supported by a through rationale/analysis, as outlined in the factual portion of this decision above. 

In sum, the Veteran has competently and credibly reported that he experienced gastrointestinal symptomatology while on active duty in January 2003; a January 24, 2003, post-deployment assessment record confirms that the Veteran was "very ill" upon returning home; the Veteran has also competently and credibly reported that he sought treatment at an private insta-care clinic immediately thereafter, and private records confirm treatment at After Hours Medical clinic on January 18, 2003; the Veteran was diagnosed with Clostridium difficile as early as February 2003; and the most probative medical evidence of record (i.e., the July 2010 VA opinion) expressly relates the current IBS, post-infectious, to the Clostridium difficile colitis contracted in-service.  

Resolving all doubt in his favor, the Board finds that all three elements of the Veteran's claim are proven, and thus, service connection for irritable bowel syndrome, post-infectious, is warranted.  See 38 C.F.R. § 3.303(d). 

3. A Bilateral Knee Disorder 

The Veteran contends that his bilateral knee disability is due to cumulative wear and tear from active duty and/or ACDUTRA service.  He testified that he was treated for knee problems proximate to active duty service (i.e., after a six month deployment in 2003), and that he experienced continuous knee symptoms throughout his various periods of service. 

Service treatment records reflect that the Veteran checked "yes" as to having swollen/painful joints, and a "trick" or locked knee on a January 1987, December 1989, and October 1993 Reports of Medical History (Air National Guard).  

Private and VA treatment records confirm current degenerative arthritis of the right knee (status post arthroscopic surgery in October 2003), and degenerative arthritis of the left knee (status post arthroscopic surgery in April 2008).  See, e.g., December 2007 QTC Examination.  The Board notes that the Veteran underwent right knee arthroscopy for a torn right medial meniscus in October 2003, which followed a period of active duty service ending on July 31, 2003.  The Veteran also underwent left knee arthroscopy and partial meniscectomy in April 2008, following his last period of active duty service ending on January 5, 2007.  

In support of his claim, the Veteran submitted a September 2010 letter from Dr. C, M.D., in which he stated that the left knee condition "can be caused by many different factors and certainly his participation in the military training could have been a contributing factor."  In a September 2010 letter, Dr. S., M.D., stated that he first examined in the Veteran in October 2003, and that he appeared to have a torn meniscus; upon arthroscopy, he was discovered to have osteoarthritis, or wear, of the medial femoral condoyle, medial tibial plateau, and the undersurface of the patella.  Dr. S. opined that "the military training required of [the Veteran] contributed to the tearing of the meniscus and osteoarthritis that we found in his knee" at the time of the October 2003 arthroplasty.  Notably, both Dr. S and Dr. C. were familiar with the Veteran's medical history as they performed the arthroscopy surgeries 2003 and 2008, respectively. 

With respect to the right knee, the Veteran has a current disability as he has been diagnosed as suffering from right knee degenerative joint disease, a form of arthritis.  The Board notes that the Veteran was diagnosed with osteoarthritis (also a form of arthritis), per Dr. S.'s September 2010 letter, in October 2003.  This was approximately three months after the Veteran completed a period of active duty service, from February 28, 2003, to July 31, 2003.  The Board notes that for veterans who served more than 90 days during a war period, arthritis is presumed to have been incurred in service if it manifests to a compensable degree within one year of separation of service.  Here, the Veteran served for more than 90 days during a war period, namely the Persian Gulf era. See 38 C.F.R. § 3.2(f).  As such, service connection for right knee degenerative joint disease, status post arthroscopy, is warranted on a presumptive basis. See 38 C.F.R. §§ 3.307, 3.309. 

Also, with respect to the left knee, the Veteran has a current disability as he has been diagnosed as suffering from degenerative joint disease, a form of arthritis.  Service treatment records dated in January 1987, December 1989, and October 1993 reflect some complaints of trick/locked knees.  The Veteran reported that he experienced increased knee symptomatology immediately proximate to his periods of active duty service ending in 2003 and 2006 (again, he had surgery on his right knee in October 2003, shortly following active duty service).  He testified that the left knee became "progressively worse" thereafter, especially with the rigors of maintaining his physical fitness.  The Board notes that the Veteran is competent to report on such matters (i.e., as to the nature and severity of his left knee symptoms), as well as the pain that he experienced following running/exercising. See Hearing Transcript, p. 17.  The Veteran has been consistent in such reports and the Board has no reason to doubt the credibility of his statements.  Thus, the remaining question with respect to the left knee is whether the currently diagnosed degenerative joint disease, status post arthroscopy, is related to service.  In this case, two private physicians have attributed the Veteran's knee problems, at least in part, to his military training.  In fact, Dr. C., who performed the Veteran's left knee surgery in 2008, expressly noted military training as a causative factor.  The Board affords Dr. C.'s opinion, in particular, great probative value as it was rendered by an orthopedic specialist who was intimately familiar with the Veteran's orthopedic/knee medical history.  Moreover, there are no medical opinions of record which contradict Dr. C.'s findings; in fact, Dr. S.'s findings with respect to the right knee appear to support a similar conclusion.  In light of the foregoing, to include the Veteran's competent and credible statements regarding his left knee condition during and proximate to service, and Dr. C.'s probative opinion linking the current left knee disability to service, the Board finds that service connection is warranted. See also 38 C.F.R. § 3.303(d).  

There need not be a certainty of probative evidence in order for a claim to be granted.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

Resolving any doubt in the Veteran's favor, service connection for the Veteran's bilateral knee disabilities is granted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for irritable bowel syndrome, post-infectious is granted.  

Entitlement to service connection for a right knee disability is granted. 

Entitlement to service connection for a left knee disability is granted. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


